DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/28/21, with respect to the rejection(s) of claim(s) 1-8, 10 and 13-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fitzgerald et al. (U.S. Pub. 2019/0134395 hereinafter “Fitzgerald”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Pub. 2016/0256105 hereinafter “Boyle”) in view of Fitzgerald et al. (U.S. Pub. 2019/0134395 hereinafter “Fitzgerald”).
Regarding claim 1, Boyle discloses a method of treating major depressive disorder (MDD) in a patient comprising: reducing alpha oscillations in one or more frontal brain regions of the patient via administering transcranial alternating current stimulation (tACS) to the patient at a frequency within the alpha frequency band (e.g. ¶¶19, 95, 182; Fig. 6).  Boyle discloses the claimed invention stimulates at the peak alpha oscillations, but fails to disclose determining the peak alpha oscillation for the user before stimulation.  However, Fitzgerald discloses that the peak alpha oscillation 
Regarding claim 2, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS has a frequency of about 10 Hz (e.g. ¶19).
Regarding claim 3, meeting the limitations of claim 1 above, Boyle further discloses wherein the frontal brain regions are targeted by the tACS (e.g. see Fig. 6; ¶¶19, 61, 119).
Regarding claim 4, meeting the limitations of claim 1 above,  Boyle further discloses wherein left and right frontal brain regions are targeted by the tACS (e.g. see Fig. 6; ¶¶19, 61, 119).
Regarding claim 5, meeting the limitations of claim 1 above,  Boyle further discloses wherein the tACS is synchronously administered to the left and right frontal brain regions (e.g. see Fig. 6; ¶¶19, 61, 119, 182).
Regarding claim 6, meeting the limitations of claim 1 above, Boyle further discloses wherein power of the alpha oscillations is reduced (e.g. see Fig. 3).
Regarding claims 7-8, 10 and 20, Boyle in view of Fitzgerald discloses the claimed method including stimulating at the same locations and using the same parameters except for explicitly stating that results of the stimulation reduces symptoms in the left frontal region, reduces alpha oscillations in the frontal brain regions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Boyle in view of Fitzgerald, to be used to reduce symptoms in the left frontal region, reduces alpha oscillations in the frontal brain regions because the system of Boyle uses the same stimulation parameters and targets the exact same locations and therefore would obviously be used to treat the same symptoms and have the same results as those claimed.
Regarding claim 11, meeting the limitations of claim 1 above, Boyle further discloses wherein the peak alpha oscillation is found prior to administration of the tACS (e.g. see Fig. 3).  
Regarding claim 13, meeting the limitations of claim 1 above, Boyle further discloses where the reduction in alpha oscillations correlated with a reduction in one or more symptoms of MDD (e.g. Table 1; ¶¶44, 97, 100).
Regarding claim 14, meeting the limitations of claim 1 above, Boyle further discloses wherein the reduction in alpha oscillations correlated with at least a 50 percent reduction in one or more symptoms of MDD (e.g. ¶¶44, 100).
Regarding claim 15, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS is administered for a time period of 30 minutes to 60 minutes (e.g. ¶171).
Regarding claim 16, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS is administered via a three electrode system (e.g. see Fig. 6).
Regarding claim 17, meeting the limitations of claim 1 above, Boyle further discloses wherein two electrodes at positions F3 and F4 are anodes and a third electrode at position Cz is a cathode (e.g. see Fig. 6).
Regarding claim 18, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS exhibited a sine waveform having amplitude of at least 1 mA (e.g. ¶¶14, 152).
Regarding claim 19, meeting the limitations of claim 1 above, Boyle further discloses wherein the anodes were in-phase and the cathode was opposite phase at any given point in the stimulation (e.g. ¶19).
Regarding claims 21-22, Boyle in view of Fitzgerald disclose the claimed invention including that the treatment can be minutes to hours to weeks long and have one or more intervals following the treatment period (e.g. ¶¶38, 42, 53 and 131), but fails to explicitly state that the device has a treatment period of 5 days.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Boyle in view of Fitzgerald to be 5 days, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.